187 F.2d 334
William Broadus MACK, also known as William Boradus Mack, Appellant,v.Peter MALES and James Males, Appellees.
No. 11190.
United States Court of Appeals Sixth Circuit.
Feb. 6, 1951.

Harry J. Lippman, Detroit, Mich., Harry C. Kent, Highland Park, Mich., Earl C. Opperthauser, Detroit, Mich., for appellant.
Stanley Gelfund, Detroit, Mich., for appellees.
Before HICKS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
This appeal has been heard and considered upon the record and the briefs and oral arguments of attorneys for the contending parties;


2
And it appearing that after the jury had returned both a general verdict for the plaintiff, now appellant, in this action for damages for alleged malicious prosecution and also a special verdict in the form of answers favorable to the plaintiff in response to questions submitted in writing, the district judge entered judgment for defendants non obstante veredicto pursuant to Civil Procedure Rule 50(b), 28 U.S.C.A.;


3
And inasmuch as the motion of defendants' attorney made before the case was submitted to the jury, while not so termed by him, was actually in substance and effect a motion for a directed verdict and was so considered by the trial judge;


4
And it further appearing that the record discloses that the defendants had probable cause justifying their instigation of the arrest and prosecution of the plaintiff;


5
And inasmuch as the record reveals no substantial evidence that the defendants acted maliciously in so doing;


6
The judgment of the District Court entered non obstante veredicto is affirmed.